Citation Nr: 1727185	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder, currently claimed as depression.  

2.  Entitlement to an increased rating for right hallux rigidus, status post bunionectomy, evaluated as 10 percent disabling, on a schedular or extraschedular basis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to September 2005.  

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2007 and March 2016 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran testified at a hearing regarding his increased rating claim that was conducted by the undersigned Veterans Law Judge.  

In January 2012, the Board issued a decision that, in part, denied the claim of entitlement to an increased schedular rating for right hallux rigidus, status post bunionectomy, evaluated as 10 percent disabling.  

The Board also remanded the increased rating claim on an extraschedular basis, as well as a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for further development, which has not yet been fully completed.

In June 2014, the Board issued a vacatur of the portion of January 2012 Board decision denying an increased schedular rating for hallux rigidus.  The decision was vacated at the request of the Veteran, who elected participate in a new Board hearing in order to correct any potential due process deficiency with regard to the notice, or lack thereof, provided to the Veteran during his prior Board hearing.  The Veteran was afforded this opportunity pursuant to the settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  

In August 2014 and September 2014, the Board remanded the schedular increased rating claim to the RO to afford the Veteran his requested hearing.  However, the Veteran subsequently withdrew his hearing request, as reflected in a statement received in January 2016 and in a telephone conversation with a Board employee summarized in a July 2016 report of contact.  

In November 2016, the Board remanded the schedular increased rating claim to obtain outstanding VA fee-basis podiatry treatment records, which are still not of record.  The record reflects that the RO contacted the Veteran and requested that he complete a release form to allow VA to obtain these records.  While VA pays for this treatment, the related treatment records are not automatically provided to VA, and a Veteran must authorize such a disclosure.  However, the Veteran did not return a completed release form to allow VA to request these records or otherwise respond to the RO's request.  Accordingly, the Board finds that further efforts to obtain these records are not warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim to reopen a previously denied service connection claim for a psychiatric disorder, currently claimed as depression, the Board notes that the RO has referred to this claim as an initial, previously-unadjudicated service connection claim.  However, as the Veteran has previously sought and been denied service connection for a psychiatric disorder, then claimed as posttraumatic stress disorder (PTSD), the Board has recharacterized the issue to reflect this procedural history.  The RO denied the Veteran's recent claim for a psychiatric disorder in a March 2016 rating decision.  In November 2016, the Veteran timely disagreed with this denial via the proper standard VA notice of disagreement (NOD) form.  While the record includes a letter from the RO acknowledging receipt of this NOD, the RO has not yet issued a related statement of the case SOC.  Accordingly, the Board must remand the claim to the RO, to this end.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With regard to the Veteran's claim seeking a TDIU, the Board initially construed this claim as part and parcel of the Veteran's right foot increased rating claim on appeal, as reflected in the Board's 2012 decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, since that time, the Veteran has filed a new formal TDIU application, received by VA in June 2017, as well submitted a June 2017 private medical opinion addressing the collective impact of the Veteran's service-connected disabilities on his unemployability.  As this medical opinion was received by VA after the issuance of the most recent adjudicative action of the Veteran's TDIU claim (a February 2017 supplemental statement of the case (SSOC)), and as the Veteran did not waive initial RO review of this evidence, the Veteran's TDIU claim must be remanded to include consideration of this medical opinion, as well as the new employment information reported in the Veteran's recent TDIU application.  Furthermore, given that the Veteran now contends that the collective impact of his service-connected disabilities renders him unemployable, and as it has been several years since many of these disabilities were evaluated by VA, the Board finds that the Veteran should be afforded contemporaneous VA examination to assess the severity of each, as well as a clinical assessment of the collective impact of these disabilities on the Veteran's employability, which would aid the Board in adjudication of this matter.

With regard to the Veteran's right hallux rigidus schedular and extraschedular increased rating claim, the adjudication of this claim is intertwined with the development above.  The evidence may be pertinent to this appeal, especially with regard to the Veteran's prior assertions that his right hallux valgus rendered him unemployable, causing him to cease working in 2008.

As the Veteran receives ongoing VA treatment records for his service-connected disabilities, the Veteran's recent outstanding VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from January 2017.

2.  Issue an SOC adjudicating the Veteran's claim seeking to reopen a previously denied claim of service connection for a psychiatric disorder, claimed as depression.  Inform the Veteran that if he wishes to have the Board hear his appeal, he will need to file a timely substantive appeal (VA Form 9).

3.  Schedule the Veteran to undergo VA examinations to assess the current severity of his service-connected herpes simplex infection, hypertension, bilateral hearing loss, tinnitus, and right first and second toe disabilities.  Provide the VA examiner with access to the Veteran's claims file.

After reviewing the claims file and eliciting a history of the symptoms of the Veteran's service-connected disabilities and their functional impact, the examiner is to conduct relevant clinical examinations to determine the current severity of each disability.

Thereafter, the examiner is asked to characterize the collective impact of these service-connected disabilities on the Veteran's ability to perform the duties associated with his duties associated with his former careers as a manufacturing worker and postal carrier.  A supporting rationale must be provided for all conclusions reached.  

4.  Finally, readjudicate the Veteran's claims seeking entitlement to a TDIU and an increased rating for right hallux rigidus, both on a schedular and extraschedular basis.  If the full benefits sought with regard to either claim remain denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

